Citation Nr: 1435803	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  10-00 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina

	
THE ISSUES

1.  Entitlement to service connection for a right ankle disability.  

2.  Entitlement to service connection for a left ankle disability.  

3.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	South Carolina Office of Veterans Affairs

WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from April 1974 to April 1978 and from September 1979 to December 1996.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in May 2008 of a Department of Veterans Affairs (VA) Regional Office (RO). 

In May 2011, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file.

In a decision in August 2013, the Board reopened the claims of service connection for right and left ankle disabilities and for sleep apnea and then remanded the reopened claims for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  A right disability, degenerative joint disease and strain, was not affirmatively shown in service; degenerative joint disease as a chronic disease was not manifested to a compensable degree within one year after the separation from service in 1996; a right ankle disability, degenerative joint disease and strain, is otherwise unrelated to an injury, disease, or event in service; and a right ankle disability was not caused by or permanently made worse by service-connected disabilities. 

2.  A left ankle disability, degenerative joint disease and strain, was not affirmatively shown in service; degenerative joint disease as a chronic disease was not manifested to a compensable degree within one year after the separation from service in 1996; a left ankle disability, degenerative joint disease and strain, is otherwise unrelated to an injury, disease, or event in service; and a left ankle disability was not caused by or permanently made worse by service-connected disabilities.


3.  Sleep apnea was not affirmatively shown in service and sleep apnea is otherwise unrelated to an injury, disease, or event in service. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right ankle disability, degenerative joint disease and strain, have not been met. 38 U.S.C.A. §§ 1110, 1112, 1131, 11375107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).

2.  The criteria for service connection for a left ankle disability, degenerative joint disease and strain, have not been met. 38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).

3.  The criteria for service connection for sleep apnea have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in part, at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.


Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO provided pre-adjudication VCAA notice by a letter dated in November 2008.  As for the content and timing of the VCAA notice, the notice complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the elements of the claim); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-adjudication VCAA notice). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  

VA has obtained service records, VA records, and private records.  An inquiry to the Social Security Administration confirmed the absence of any records for the Veteran, as the Veteran had not filed a related disability claim.

The Veteran was also afforded VA examinations with regard to each of his claimed disabilities in January 2014, during which the examiner rendered related medical opinions regarding the etiology of these disabilities.  




As the examination reports are based on the Veteran's history and the disabilities are described in sufficient detail so that the Board's review of the claims is a fully informed one, and as the medical opinions are unequivocally stated, consistent with the record, and supported by adequate rationales, the VA medical opinions are adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

As there is no indication of the existence of additional evidence to substantiate the claims, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles and Theories of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

Certain chronic diseases, such as arthritis, are presumed to have been incurred in service, if the condition becomes manifest to a degree of ten percent or more within a one-year presumptive period, following service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 





For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b). 

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Secondary service connection may be granted for a disability that is proximately due to or the result of (caused by) a service-connected disability.  Secondary service connection also includes the theory of aggravation where a nonservice-connected disability is aggravated (permanently made worse) by a service-connected disability.  38 C.F.R. § 3.310(a). 

Evidentiary Standards

VA must give due consideration to all pertinent medical and lay evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible.  Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

Competency is distinguished from the weight and credibility of admissible evidence, which are factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  


When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curium, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Right and Left Ankle Disabilities

During service, the Veteran was treated for right Achilles tendonitis, secondary to a strain of the calf muscle, but received no further treatment.  On separation examination, the Veteran gave a history of ankle pain, but the examination showed no ankle abnormality.  Additionally, the Veteran was discharged from service as the result of a number of physical disabilities, however, the Medical Board proceedings and examination did not include any ankle disability.

After service in October 1998 on VA examination, the Veteran stated that he had right ankle pain since an in-service accident in 1994.  The VA examiner found no discernable right ankle impairment.  The diagnosis was right ankle pain.  

In August 2005, the Veteran sought private orthopedic treatment for bilateral ankle pain with greater pain in his right ankle, which he stated he had experienced for two years.  He denied a specific ankle injury, but he described his infantry training in during service.  


There was full range of ankle motion, but there was pain with right ankle rotation.  X-rays showed mild degenerative changes in each ankle and a right plantar calcaneal spur.

On VA examination in May 2006, the Veteran complained of ankle pain when walking and climbing stairs.  The Veteran had full range of ankle motion and no swelling, redness, or deformity.  X-rays showed mild degenerative joint disease in each ankle.  The diagnosis was minimal degenerative joint disease of each ankle.  The VA examiner expressed the opinion that it was less likely than not that the current ankle disabilities were related to service, because Veteran had stated that the current ankle pain began about one year previously.

In January 2006, the Veteran stated that he had continuous ankle pain since service, which he attributed to his physical training in service, primarily running.

Private medical records show that in March 2007 the diagnoses were plantar fasciitis and ankle arthritis and the Veteran was treated with steroid injections for ankle pain.  In July 2007, the Veteran complained of ongoing bilateral ankle and foot pain.  CT scans showed arthritis of each ankle joint.  In December 2008, the Veteran complained of right ankle instability.  In June 2011, the Veteran's private treating physician stated that degenerative arthritis of the ankles was due to progressive overuse and multiple moderate injuries over the course of the Veteran's active service.  

On VA examination in January 2014, the Veteran stated that he had right ankle pain since an in-service right ankle injury and that he had ankle stress during service as a result of his duties as a jet mechanic, which required frequent crouching.  The assessment was bilateral ankle strain.  




The VA examiner expressed the opinion that it was less likely than not that the current ankle strain was related to service, because of the gap between service and the diagnosis of ankle strain, and the lack of evidence of trauma, articular damage, or chronic ankle pain during service or the year thereafter.  The VA examiner stated the most common etiology of arthritis is the microtrauma from everyday life, and not the wear and tear during service.

The VA examiner also stated that it was less likely than not that the ankle disabilities were secondary to or aggravated by service-connected disabilities, because of the lack of any clinical or radiological findings that the ankle disabilities were aggravated beyond natural progression, so as to suggest that the service-connected disabilities had permanently aggravated the ankle disabilities.

Analysis

On the basis of the service treatment records alone, the current right and left ankle disabilities, degenerative joint disease and strain, were not affirmatively shown to have been present during service.  And service connection is not established under 38 U.S.C.A. §§ 1110, 1131 and 38 C.F.R. § 3.303(a) (Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, which may be accomplished by affirmatively showing inception during service). 

As for degenerative joint disease, a form of arthritis, arthritis is a chronic disease under 38 C.F.R. § 3.309(a), and chronicity and continuity of symptomatology apply.  See Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (presumption of service connection for a chronic disease manifested during service and then again at a later date applies only to enumerated chronic diseases under 38 C.F.R. § 3.309(a) and continuity of symptomatology avenue to service connection is available only for enumerated chronic diseases under 38 C.F.R. § 3.309(a) that are "noted during service" under 38 C.F.R. § 3.303(b); the correct understanding of a condition "noted during service" is one that is indicative of but not dispositive of a chronic disease). 



As there is no competent lay or medical evidence, either contemporaneous with or after service, that the left ankle degenerative joint disease was "noted during service," namely, signs or symptoms indicative of but not dispositive of degenerative joint disease of the left ankle, the principles of service connection pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) do not apply.  As for the current right or left ankle strain, a strain is not a chronic disease listed in 38 C.F.R. § 3.309, and chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) do not apply.  

As for the right ankle, Achilles tendonitis and a calf muscle strain, impacting the function of the ankle, is indicative of but not dispositive of degenerative joint disease and chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) do apply.  

For the showing of a chronic disability, such as degenerative joint disease, in service there is required a combination of manifestations sufficient to identify the disability and sufficient observation to establish chronicity at the time.  38 C.F.R. §3.303(b).  On the basis of the service treatment records, a single episode of right Achilles tendonitis and a calf muscle strain and a history of ankle pain without any abnormal finding of functional loss of the ankle is insufficient to identify degenerative joint disease, which is identified by X-ray, and insufficient observation to establish chronicity at the time. 

As for continuity of symptomatology, the elements to establish continuity are: (1) that the condition was "noted during service;" (2) evidence of post-service continuity of the same symptomatology noted in service; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Walker, at 1335-36, 40. 






The Veteran is competent to describe a painful right ankle in service and since service, which is in the realm of his personal experience.  38 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person); see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness). 

To this extent, the Veteran's lay statements of ongoing ankle pain since service are competent evidence of postservice continuity of symptomatology.  And the Veteran asserts that his current disability is a continuation of ankle pain he experienced since service, which is an expression of a causal relationship or nexus between the current disability and continuity of symptoms.  As the statement is an inference based on facts, it is an opinion rather than a statement of fact.

The Veteran is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  A simple medical condition is one capable of lay observation.  Jandreau, at 1377. 

The question then is whether the Veteran as a lay person is competent to offer an opinion on the causal relationship or nexus between the current right ankle disability, degenerative joint disease, and the postservice symptomatology. 

Because lay competency goes to both degenerative joint disease and strain, whether or not continuity applies, both are addressed.  The current disabilities of the right or left ankle are not simple medical conditions the Veteran is competent to identify, because the diagnoses fall outside the realm of common knowledge of a lay person, that is, the diagnoses cannot be made based on mere personal observation.  


Also neither degenerative joint disease, nor strain is a type of condition under case law that has been found to be a simple medical condition.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfeet are capable of lay observation); see McCartt v. West, 12 Vet. App. 164, 167 (1999) (a skin condition is capable of lay observation; see Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus is capable of lay observation); see Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); and see Jandreau, at 1377, n. 4 (a lay witness is capable of diagnosing a dislocated shoulder or a simple medical condition, for example a broken leg, but not, for example, a form of cancer).  

Applying the guidance of current case law, degenerative joint disease or strain is more analogous to an internal process, rather than either flatfeet, a skin condition, tinnitus, varicose veins, a dislocated shoulder, or a broken leg.  For this reason, degenerative joint disease or strain is not the type of condition under case law that has been found to be capable of lay observation.

As degenerative joint disease or strain is not capable of lay observation under Jandreau or by case law, neither is a simple medical condition that the Veteran as a lay person is competent to identify. 

And no factual foundation has been established to show that the Veteran is otherwise qualified through specialized education, training, or experience to diagnose or identify degenerative joint disease or strain.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (the Board may find that lay evidence to diagnose a disability is not competent evidence). 

As degenerative joint disease or strain is not a simple medical condition, any inference based on what is not personally observable cannot be competent lay evidence.  




And no factual foundation has been established to show that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the causal relationship or nexus between the current degenerative joint disease of the right ankle and the continuity of symptoms the Veteran avers.  

For these reasons, the Veteran's lay opinion is not competent evidence of a causal relationship or nexus between degenerative joint disease of the right ankle and the postservice symptomatology.  Since the Veteran's lay opinion is not competent evidence, the lay opinion is excluded, that is, not admissible as evidence and cannot be considered as competent lay evidence favorable to the claim based on continuity of symptomatology. 

Although service connection for the right or left ankle and is not established under either 38 C.F.R. § 3.303(a) or for the degenerative joint disease of the right ankle by chronicity or by continuity of symptomatology under 38 C.F.R. § 3.303(b), service connection may still be established based on an initial diagnosis after service, when all of the evidence, including that pertinent to service, shows that the disability was incurred in service.  38 C.F.R. § 3.303(d).

As previously explained, neither degenerative joint disease arthritis nor strain is a simple medical condition that the Veteran as a lay person is competent to identify, therefore to the extent the Veteran's lay evidence is offered as proof of causation, that is, the current right or left ankle disability is related to service, the Veteran's opinion as a lay person is not competent lay evidence.  

Except the Veteran as a lay person is competent to describe a contemporaneous medical diagnosis or symptoms that later support a diagnosis by a medical professional.  Jandreau, at 1377. 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion. 38 C.F.R. § 3.159.


No medical professional has identified the degenerative joint disease by X-ray before 2005, well beyond the one-year presumptive period following separation from active duty in 1996, for manifestation of degenerative joint disease, arthritis, as a chronic disease under 38 U.S.C.A. §§ 1112, 1137 and 38 C.F.R. §§ 3.307, 3.309.  And no medical professional has identified ankle strain before 2014. 

As for the Veteran describing symptoms that later support a diagnosis by a medical professional, in support of his claim, the Veteran has submitted a statement from his private physician, who stated that the Veteran's current right or left ankle disability, arthritis, was caused by progressive overuse and multiple moderate injuries over the course of the Veteran's active service.  As the medical opinion does not address the significant facts of the case, namely, the postservice history of the recent onset of the ankle disabilities or of other potential risk factors, the opinion, although probative, is not persuasive evidence in favor of the claim.

As for remaining medical evidence, on VA examination in 2014, the VA examiner found no correlation between the current ankle disabilities and service, considering the relevant medical history, including the lack of any ankle abnormality during service or for several years after service.  As for pain, a finding consistent with the Veteran's service treatment records and the report of  VA examination in 1998, pain alone without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), vacated in part, dismissed in part by Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed.Cir. 2001).

The VA examiner also stated that the most common etiology of arthritis was daily "wear and tear," which the Veteran also experienced after service and before the ankle disabilities were shown.  As medical opinion addressed the Veteran's history and included findings sufficient to describe the disabilities, and the conclusion reached in the opinion is supported by a cogent rationale, the opinion is persuasive evidence against the claim, and outweighs the favorable opinion.



As for the theory that the ankle disabilities are caused by or aggravated by service-connected disabilities of the lumbar spine and left knee, the only competent evidence addressing the theory is the opinion of the VA examiner who found no basis for concluding that the ankle disabilities were either causally related to or permanently aggravated by service-connected disabilities.

In sum, the preponderance of the evidence is against the claims based on the applicable theories of service connection, applying 38 C.F.R. § 3.303(a) (affirmatively showing inception in service) and (b) (chronicity and continuity of symptomatology), 38 C.F.R. § 3.303(d) (post-service diagnosis), 38 C.F.R. §§ 3.307 and 3.309 (presumptive service connection for a chronic disease), and 38 C.F.R. § 3.310(a) (secondary service connection), and the benefit of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Sleep Apnea

The service treatment records do not contain any finding or history of sleep apnea or of sleep impairment.  The Veteran denied problems sleeping on separation from service.  

After service in April 2003, the Veteran sought treatment for daytime hypersomnolence and he gave a history of awakening four to five times a night due to his snoring.  In May 2003, a sleep study showed moderate sleep apnea.

In December 2007, the Veteran sought treatment from a private otolaryngologist.  The physician stated that the Veteran had obstructive sleep apnea and had been referred for a consultation for possible surgical treatment, namely,  a tonsillectomy.  The physician noted the Veteran's history of snoring and sleep apnea during service.  The physician stated that the Veteran had experienced a substantial weight gain since he was last seen and that the current severe sleep apnea was associated with the significant weight gain.  



The physician recommended that the Veteran to lose weight, rather than have surgery to treat sleep apnea. 

In statements, the Veteran stated that he had sleep apnea in service, because he snored loudly.  In support of his claim, the Veteran submitted a lay statement from a fellow service member, who stated that the Veteran's snoring woke up other service members.  And there are statements for the Veteran's sister and former spouse, who stated that the Veteran snored loudly during service.

On VA examination in January 2014, the Veteran stated that he had sleep apnea during service, because others told him he snored loudly.  After a review the sleep study, the VA examiner expressed the opinion that current sleep apnea was less likely than not related to service.  The VA examiner considered the Veteran's history of snoring during service, but stated that while snoring is associated with obstructive sleep apnea, snoring is not indicative of sleep apnea, as not all those who snore have sleep apnea, and snoring is common among males in the Veteran's age group.  Rather, the most established risk factors for developing sleep apnea are advancing age and, more significantly, weight gain.  Given the absence of in-service hypersomnolence, difficulty sleeping, or apneic episodes, the VA examiner concluded that there was no evidence upon which to link the current sleep apnea to service.

Analysis

The record does not show that sleep apnea was affirmatively shown to have onset in service.  Also, sleep apnea is not a chronic disease listed in 38 C.F.R. § 3.309, and the theories of service connection, pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b), do not apply.  Walker, at 1338-40.  






The Veteran does argue that sleep apnea, initially diagnosed seven years after service, is directly related to service.  38 C.F.R. § 3.303(d).

Sleep apnea is not simple medical condition that the Veteran is competent to identify, because the diagnosis depends on clinical findings and falls outside the realm of common knowledge of a lay person, that is, the diagnosis cannot be made based on mere personal observation.  Also sleep apnea is not a type of condition under case law that has been found to be capable of lay observation.  See Falzone, at 405 (flatfeet); see McCartt, at 167 (a skin); see Charles, at 374 (tinnitus); see Woehlaert, at 462 (varicose veins or a dislocated shoulder); and see Jandreau, at 1377, n. 4 (a lay witness is capable of diagnosing a dislocated shoulder or a simple medical condition, for example a broken leg, but not, for example, a form of cancer).  

As sleep apnea is not the type of condition that can be identified based on personal observation either as a simple medical condition under Jandreau or by case law, the lay evidence from the Veteran, his fellow service member, and his family members as to the presence of the claimed disability during service is not competent evidence. 

Since the Veteran's lay evidence is not competent evidence, the lay evidence is excluded, that is, not admissible as evidence and cannot be considered as competent lay evidence favorable to the claim.  As the evidence is not admissible, the Board need not reach the credibility of the evidence. 

Except the Veteran and his friend and family members, as lay persons, are competent to describe a contemporaneous medical diagnosis or symptoms that later support a diagnosis by a medical professional.  Jandreau, at 1377.  








The Veteran has submitted statements from a fellow service member, his sister, and his former spouse, all of whom report that the Veteran snored heavily during service.  

The record shows that the Veteran denied any sleep problems on separation from service, and he was first diagnosed with sleep apnea in 2003, approximately seven years after his separation from service.

As for the Veteran and his friends and family members describing symptoms that later support a diagnosis by a medical professional, competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion. 38 C.F.R. § 3.159.

The Veteran has not submitted competent medical evidence supporting his claim.  

Rather, the only competent medical evidence of record is the VA medical opinion rendered in January 2014, in which the examiner acknowledged the reports of the Veteran's heavy snoring during service, but found that his in-service snoring did not indicate the onset of sleep apnea during service.  Rather, the examiner concluded that the evidence indicated that the Veteran developed sleep apnea after service.  This medical opinion is consistent with the opinion of the private otolaryngologist, who associated the Veteran's sleep apnea to post-service weight gain.  

As the VA medical opinion addressed the Veteran's history and included findings sufficient to describe the disability and the conclusion reached in the opinion is supported by a cogent rationale, the opinion is persuasive evidence against the claim.







As there is no competent lay or medical evidence linking the Veteran's current sleep apnea to service, the preponderance of the evidence is against the claim based on the applicable theories of service connection, applying 38 C.F.R. § 3.303(a) (affirmatively showing inception in service) and 38 C.F.R. § 3.303(d) (post-service diagnosis), and the benefit of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for a right ankle disability, degenerative joint disease and strain, is denied.

Service connection for a left ankle disability, degenerative joint disease and strain, is denied.

Service connection for sleep apnea is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


